          CASE 0:20-cv-00568-SRN-BRT Doc. 20 Filed 01/22/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 Otis Mays,                                         Civ. No. 20-0568 (SRN/BRT)

                      Plaintiff,

 v.                                                           ORDER

 Bloomington Police Department, The City
 of Bloomington, Carolyn Kne, John Does
 1–9, Jane Does 1–8, and Hennepin County
 Adult Dention Center,

                      Defendants.


Otis Mays, Reg. No. 21955-041, FCI-Gilmer, Glenville, WV 26351, Plaintiff pro se.


         The above matter comes before the Court upon the Report and Recommendation of

United States Magistrate Judge Becky R. Thorson dated January 6, 2021 [Doc. No. 19].

No objections have been filed to that Report and Recommendation in the time period

permitted.

         Based upon the Report and Recommendation of the Magistrate Judge, upon all of

the files, records and proceedings herein, the Court now makes and enters the following

Order.

         IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE under Federal Rule of Civil Procedure 41(b) for failure to prosecute.

         LET JUDGMENT BE ENTERED ACCORDINGLY.
     CASE 0:20-cv-00568-SRN-BRT Doc. 20 Filed 01/22/21 Page 2 of 2




Dated: January 22, 2021               s/Susan Richard Nelson
                                      SUSAN RICHARD NELSON
                                      United States District Judge




                                  2
